DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2009 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/29/2021, along with the Herrmann Declaration submitted 9/29/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims under 35 U.S.C. 103(a) based primarily on McNeill et al (US 2014/0178536; of record) has been withdrawn in view of Applicant’s amendments to the claims, which further limit the amount of 4-hydroxyacetephenone added according to the method.  It is found persuasive that it would not have been obvious to include 4-HAP in the compositions of McNeill et al in the newly recited amount.
Applicant’s attorney, George Kaplan, was contacted to suggest limiting the method as follows to place claim 10 in condition for ALLOWANCE: 
A method for stabilizing the taste and/or odor of mono- or polyunsaturated C8-C22 fatty acids or its monohydric or polyhydric C1-C18 aliphatic alcohol ester, comprising adding 4-hydroxyacetophenone to said mono- or polyunsaturated C8-C22 fatty acids or its monohydric or polyhydric C1-C18 aliphatic alcohol ester in an amount of from 0.01 to 5 wt.% based on the total weight of a composition comprising both said 4-hydroxyacetophenone and mono- or polyunsaturated C8-C22 fatty acids or its monohydric 1-C18 aliphatic alcohol ester, wherein said amount is effective to prevent oxidation and rancidity of said fatty acid or ester thereof, wherein the composition is a food product.” 

On January 12, 2022 George Kaplan responded that Applicant would not agree to the proposed amendments to claim 10 and it was indicated that the search would be expanded to compositions that are not food products and rejected in the instant Action.  
However, upon further search, additional art was identified rendering the claimed method obvious wherein the composition is a food product.  
As such, the claims are again rejected and the search has not been further extended to encompass compositions that are not food products. 
Applicant’s arguments have been largely rendered moot in view of the new basis of rejection.  However, Applicant’s argument “reiterated in paragraph 5 of the attached Delcaration [that] large concentrations of 4-HAP would be expected to negatively impact flavor.  Therefore, 4-HAP has previously been incorporated in only small amounts as simply a flavor enhancer” (Applicant Arguments, Page 9) is not found persuasive.  
Indeed, Pesaro et al (WO 2014/135650), upon which the claims are rejected in the instant Action – and which is assigned to Symrise AG, the very same assignee of the instant Application of which Herrman is a named inventor – disclose food products comprising most preferably about 0.1 to about 1 % b.w. 4-HAP, but up to 10% (Paragraph 00181).  As such, it is not found persuasive that 4-HAP has previously been incorporated in only small amounts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pesaro et al (WO 2014/135650) as evidenced by Prandini et al (J Food Composition and Analysis 24:55-61, 2011; of record).
As amended, claim 10 is drawn to a method for stabilizing the taste and/or odor of mono- or polyunsaturated C8-C22 fatty acids or a monohydric or polyhydric C1-C18 aliphatic alcohol ester thereof – more specifically, wherein the fatty acid is α-linolenic acid (which reads on a compound of formula II wherein R is H and X is a C1-C22 acyl group (claim 12)) – said method comprising adding 4-hydroxyacetophenone (4-HAP) to said fatty acid or ester thereof in an amount of from 0.01 to 5 wt.% (more specifically, in an amount of 0.05 to 2 wt.% (claim 16), even more specifically 0.1 to 1 wt.% (claim 17)) based on the total weight of the composition comprising said 4-HAP and said fatty acid or ester thereof, wherein said amount is effective to prevent oxidation and rancidity of said fatty acid or ester thereof.
Pesaro et al teach “a food composition comprising a working amount of at least one acetophenone derivative… in amounts of… about 0.1 to about 1 % b.w. – calculated on the total composition” (Paragraph 00181), wherein “[p]referably, the [acetophenone derivative] 4-hydroxyacetophenone” (Paragraph 0026) and the food compositions include, for example, “dairy products (e.g., full fat or reduced-fat or fat-free milk drinks, rice pudding, yoghurt, kefir, cream cheese, soft cheese, hard cheese, dried milk powder, whey, butter, buttermilk, partially or completely hydrolysed milk protein-containing products)” and so on (Paragraph 00185).
As evidenced by Prandini et al, a variety of cheeses comprise mono- and polyunsaturated fatty acids including α-linolenic acid (Page 58, Table 1).
As such, Presaro et al render obvious a method comprising the instantly claimed steps of adding 4-hydroxyacetophenone (4-HAP) to a fatty acid such as α-linolenic acid in an amount of from 0.1 to 1 wt.% based on the total weight of the composition comprising said 4-HAP and said fatty acid or ester thereof.
  However, whereas Presaro et al teach that the addition of 4-HAP “can be used outstandingly as an antimicrobial active… in particular for preserving otherwise perishable articles” (Paragraph 0022), Presaro et al do not teach adding 4-HAP to said fatty acid-containing composition in order to stabilize the taste and/or odor of the fatty acid, as recited by the preamble of the instant method.
Yet, Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the active steps (i.e., adding 4-HAP to a fatty acid such as α-linolenic acid in an 0.1 to 1 wt.% based on the total weight of the composition comprising said 4-HAP and said fatty acid (i.e., an amount which is effective to prevent oxidation and rancidity of said fatty acid or ester thereof)) taught by Presaro et al are identical to those recited by the instant claims.  
See also Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005), noting that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003)).  Although the Hoffer court was discussing the weight of a whereby clause, the reasoning applies equally to the weight of a preamble.  In the instant case, as discussed above, the preamble (i.e., stabilizing the taste and/or odor of a fatty acid) simply expresses the intended result of a process step positively recited (i.e., adding 4-HAP to said fatty acid in an amount of from 0.1 to 1 wt.% based on the total weight of the composition comprising said 4-HAP and said fatty acid).  
See also Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987), noting that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  As in Verdegaal Bros., Inc. v. Union Oil Co. of Calif.,
See also In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990), stating that “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  
See also In re King, 801 F.2d 1324 (Fed. Cir. 1986), noting that “[u]nder principles of inherency, if a structure in the prior art necessarily functions in accordance with the limitations of a process or method claim of an application, the claim is anticipated.  This is not to say that the discovery of a new use for an old structure based on unknown properties of the structure might not be patentable to the discoverer as a process... [but] if a previously patented device, in its normal and usual operation will perform the function which an appellant claims in a subsequent application for a process patent, then such application for process patent will be considered to have been anticipated by the former patented device”.  
In view of all of the foregoing, claims 10, 12 and 16-17 are rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/CRAIG D RICCI/Primary Examiner, Art Unit 1611